1
2
3
4
5
6
                                                                      JS-6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ALEJANDRO LUIS RENTERIA,                  Case No. 2:19-cv-05228-JFW (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    CHRISTIAN PFEIFFER,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: October 25, 2019
23                                      HONORABLE JOHN F. WALTER
24                                      United States District Judge

25
26
27
28
